GE           &
                  0         EXAS




                 February 11, 1953

Hon. R. A. Weinert           Opinion No. S-04
Chairman
Senate State Affairs Com-    Re: Constitutionalitv of the
mittee                           provision in Senate Bill
Fifty-third Legislature          98, 531-d Legislature,
Austin, Texas                    authorizing Boards of
                                 Trustees of independent
                                 school-distribts to ap-
                                 point tax assessor-col-
                                 lectors for a term of
                                 office not to exceed
Dear Sir:                        three years.
          Yo'uhave requested an opinion concerning the
constitutionality of Senate Bill 98, 53rd Legislature,
a.uthorizingBoards of Tr,usteesof an independent school
district to appoint a tax assessor-collector for a term
of office not to exceed three years.
          Section 16 of Article VII of the Constitution
of Texas provides:
         “The Legislature shall fix by law the
    terms of all offices of the public school
    system and of the State institutions of
    higher education, inclusive, and the terms
    of members of the respective boards, not
    to exceed six years."
          In construing this provision it was held in
Popham v. Patterson, 121 Tex. 615, 51 S.W.2d 680 (1932)
that since the office of co,untssuperintendent was
purely statutory the Legislature had the authority to
fix the term of office of county school superintendent
at any period not exceed six years. Since the office
of tax assessor and collector for independent school
districts is purely statutory (Articles 2758, 2779, and
2791, V.C,S,) it is our opinion that the case of Popham
v. Patterson is applicable to Senate Bill 98.
          Therefore, the Legislature is a,uthorizedto
prescribe any term for the office of tax assessor and
collector of independent school districts not to exceed
Hon. R. A. Weiner, page 2 (S-04)


six years. Senate Bill.98 providesfor a term of of-
fice not to exceed three years and is therefore con-
stitutional.
                     SUMMARY
          The provision of Senate Bill 98, 53rd
     Legislature, authorizing Boards of Trustees
     of independent school districts to appoint
     tax assessor-collector for a term of office
     not to exceed three years is constit,utional.
     Tex. Const. Article VII, Sec. 16.
                               Yo'ursvery truly,
APPROVED:                      JOHN BEN SHEPPERD
                               Attorney General
J. C. Davis, Jr.
County Affairs Division
Willis E. Gresham
Reviewer                       By Bi!$%%k-
                                   Assistant
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
BEL:am